Citation Nr: 0801317	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2006, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the claims file.

In December 2006 the Board remanded this case to the RO for 
further development.  


FINDING OF FACT

The competent medical evidence does not indicate that a 
currently diagnosed left knee disorder is related to the 
veteran's period of service or to any incident thereof.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service and arthritis of the left knee may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 and 
January 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Background

Service medical records reveal that the veteran was involved 
in an automobile accident in May 1961 suffering in addition 
to other minor injuries, effusion and abrasions to the left 
knee.  X-rays at that time revealed the left knee to be 
normal with no evidence of a fracture or dislocation. The 
examiner noted that there was no evidence of any significant 
injury.  He also noted a strong odor of alcohol and an 
unsteady gait. The impression was moderate inebriation.

The March 1959 enlistment examination and the December 1962 
separation examination both were entirely negative for any 
left knee injuries or conditions.

VA Medical Center treatment records beginning in 2002 reveal 
complaints of bilateral knee pain and instability.  An April 
2003 treatment record notes a diagnosis of severe 
degenerative joint disease of the left knee, and medial and 
lateral meniscus tears.  

In the September 2006 videoconference hearing, the veteran 
testified that his left knee was aspired in service several 
times and immediately after service until approximately 1965 
it was aspired several times by Dr. Richard Albert who was 
deceased and whose records were not available.   

In April 2007 VA was informed by Kirkland Army Hospital that 
no records of the veteran's treatment were available.

At a May 2007 VA orthopedic examination, the examiner noted 
that it was clearly evident from the service medical records 
that the veteran was evaluated at the USAF dispensary, 
Kirkland Air Force Base in May 1961. The veteran suffered 
injury to the forehead, right neck, and left knee. He was 
prescribed aspirin and rest. X-ray evidence revealed no 
evidence of left knee fracture or dislocation. The service 
records were entirely silent as to the left knee after May 
1961. The examiner reported that subsequent to service until 
April 2003 there was no indication of any left knee issue. 
The first evidence of any request for a left knee evaluation 
of record was in March 2003 when the veteran complained of 
left knee pain. He was considered for a total knee 
replacement in 2004 but was denied due to medical 
complications.  

The examiner noted that x-rays of the left knee revealed the 
marked loss of articular cartilage within the femoral tibial 
compartment; cartilaginous calcifications and osteopytes 
within the femoral tibial and femoral patellar compartments; 
and, medial subluxation of the femoral condyles and tibia 
with associated sclerotic bony changes. The impression was 
degenerative changes of the bilateral knees, most markedly on 
the left.

The examiner opined that after careful review of the claims 
file that the only evidence of a left knee issue during 
service was from May 23-25, 1961. There was no other evidence 
to suggest left knee clinical manifestations during service, 
exacerbations, aspirations of the knee joint, effusions, 
mechanical symptoms or a specific diagnosis related to the 
left knee. In 2003 the veteran was diagnosed with left knee 
degenerative joint disease and reported that 10-15 years 
prior surgical intervention for total left knee replacement 
was recommended. Therefore, there was evidence that the 
veteran had known for at least the last 20 years that he 
needed a left knee replacement which suggested strong 
subjective aggravation of the left knee occurred sometime in 
the mid 1980s. The examiner noted that it meant the problem 
of chronicity was not evident until 20 years after service in 
1962.  In conclusion he opined that it was "unlikely" that 
the current diagnosis of severe left knee joint disease is 
related to the knee injury incurred in service as described 
by the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131. In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With the above criteria in mind, the Board finds that service 
medical records reveal that the veteran was treated in 
service for abrasions to his left knee after a car accident. 
The left knee was otherwise determined to be normal and no 
further treatment was noted during service. In fact there was 
no medical treatment of record for a left knee condition for 
about 40 years after service until 2002.

Moreover, the May 2007 VA examiner, after considering the 
appellant's self-reported history, and after reviewing all 
the evidence of record, specifically 
opined that it was "unlikely" that the veteran's current 
diagnosis of severe left knee joint disease was related to 
the knee injury incurred in service.

The Board notes that there is no other medical evidence or 
opinion which attributes the veteran's current disability of 
the left knee to military service.
 
Without competent evidence linking a current left knee 
disorder to service, the 
benefit sought on appeal cannot be granted. 

The appellant is competent to give evidence about what he 
experienced.  For example, he is competent to report that he 
experienced certain symptoms such as pain or swelling due to 
the in-service left knee injury. Layno v. Brown, 6 Vet. App. 
465 (1994). However, while the veteran may assume there is no 
other possible cause for his current left knee disorder other 
than the in-service automobile accident, the etiology of his 
left knee disorder is a medical determination, and it is only 
cognizable as evidence if from someone with the medical 
expertise necessary to support such a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For purposes of obtaining a medical opinion as to the origins 
of a disability, the May 2007 VA examiner was not obligated 
to accept the veteran's subjective statements as to the 
occurrence of the in-service complaints. Rather, he was to 
fully review the record and ascertain whether objective 
medical facts supported the veteran's assertions.  Then, 
using those objective medical facts, together with his 
medical expertise, he was to provide an informed medical 
opinion as to the origin of the claimant's disability.  This 
is what he did. 
 
The preponderance of the competent probative evidence is 
against finding that a left knee disorder had its onset in-
service, that the veteran even has arthritis in the left knee 
much less it being manifested to a compensable degree within 
the first post 
service year, or that any current left knee disorder is 
related to any incident or incidents of service. Moreover, 
given the length of time between the veteran's 1963 
separation from military service and first being diagnosed 
with a chronic left knee disorder about forty years later, 
the Board finds that there is no continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Accordingly, no basis is provided for a grant of 
service connection for a left knee disorder and the claim of 
entitlement to service connection must be denied. 
 
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the 
appellant's claim that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


